START, C. J.
I concur in the result, on the ground that so much of the corrupt practices act (sections 348-354, R. L. 1905) which provides in effect that no person shall be permitted to hold any elective office procured, with his knowledge, connivance, or consent, in violation of any of the-provisions of the act, and that all votes cast for him at the election shall be void, and the office awarded to the candidate receiving the-next highest number of votes for the same office, is unconstitutional, because it attempts to render a candidate ineligible to hold office who' is eligible by virtue of the constitution of the state.
I am not disposed to blink the sin of corruption in election contests, or to minimize its dire consequences to the state; for he who-corrupts the electorate betrays the state, and is guilty of a crime akin to treason. If, therefore, the provisions of- our statute here under consideration are constitutional, they should be vigorously enforced, to the end that no man may be rewarded with the honors and emoluments of an office which he has secured by corruption.
*111The power of the legislature to make corrupt practices in elections-a felony, instead of a mere misdemeanor as it has done, is unquestioned. If a violation of the act had been made a felony, then any person convicted of the offense, until restored to civil rights, would not be entitled to vote or to hold any office. Const. art. 7, § 2. The legislature, however, has no power to impose disabilities upon any elector,, or add to or take away his qualifications for eligibility to an elective office as prescribed by the constitution. State v. Clough, 23 Minn. 17; State v. Holman, 58 Minn. 219, 59 N. W. 1006.
Section 7, article 7, of our state constitution,' provides: “Every person who by the provisions of this article shall be entitled to vote at any election shall be eligible to any office which now is, or hereafter shall be, elective by the people in the district wherein he shall have resided thirty days previous to such election, except as otherwise provided in this constitution, or the constitution and laws of the-United States.” It is not otherwise provided in the constitution as to the office of sheriff, and the respondent, being an elector of the state and entitled to vote, was by virtue of the constitution eligible to-be elected to and to hold the office of sheriff. If after he took possession of the office he was convicted of a felony, or was guilty of malfeasance in office, as defined by the statute, he might be removed therefrom, and the office filled by appointment until his successor was-elected and qualified. The provisions of the statute here in question,, however, do not provide for the removal of a person from office by reason of his conviction of a felony, or on account of any act done or omitted by him while in office. On the contrary, it attempts to make the proof of an act done or omitted by an elector before his election to an office and before his conviction thereof operate^by relation so as-to render him not only ineligible to the office at the time of the election, but also to render every ballot cast for him void when cast. That such is the effect of the statute is apparent from an examination of its provisions. Sections 348 and 349 thereof forbid any candidate for nomination to any elective office or a candidate for any elective office to pay or promise to pay more than the amount therein-limited in furtherance of his nomination or candidacy. Section 350 provides that every candidate shall file, within thirty days after the *112election, his verified statement of each and every sum of money contributed, paid, disbursed, or promised by him or on his behalf to secure his nomination or election. Section 351 declares that no person shall be permitted to hold any elective office procured, with his knowledge, connivance, or consent, in violation of any of the provisions of sections 348-350; that is, a candidate and elector who fails to include in his verified statement any item of election expenses, however small in amount, is disqualified from holding the office. Sections 353 and 354 require the court, upon proof of such failure, or of any other violation of the statute, not only to oust the incumbent from office, but to award it to the candidate receiving the next highest number of votes.
Counsel for relator concede that, if these provisions of the statute must be construed as rendering an elector ineligible to an elective office, it is unconstitutional; but they contend that the statute is simply a regulation of the exercise of the right to hold office. If such be the effect of the statute, it is constitutional; for the legislature may reasonably regulate the exercise of the constitutional right to vote and to hold office. The decisions of this and other courts sustaining the validity of registration, primary, and Australian ballot laws rest upon the basis that they are reasonable regulations of the .right to vote; but all of them agree that any regulations which so burden and restrict the exercise of the constitutional right to vote and to hold office as to amount to a practical denial of the right are void.
The case of State v. Moore, 87 Minn. 308, 92 N. W. 4, 59 L. R. A. 447, 94 Am. St. 702, relied upon by the relator, is an illustration of what is, perhaps, the limit of the right of the legislature to regulate the right of an elector to be elected to office. The decision, however, is not here in point; for its very basis was that the regulation under consideration did not affect the elector’s eligibility, for the reason that the blank space required to be left on all official ballots enabled him to aspire to the office and invite his fellow citizens to vote for him by writing his name in the blank spaces on the ballots. Nor are decisions in point which are based upon the British corrupt practices act, enacted by a parliament whose powers are not limited by a written constitution, or upon similar- statutes enacted by the respective *113legislatures of Pennsylvania, Kansas, and other states, whose constitutions contain express provisions to the effect that corrupt practices in elections by a candidate shall work a forfeiture of his right to hold the office.
The right of a qualified elector to vote and to be eligible to any elective office is guarantied by the constitution. Nevertheless the legislature may regulate the right. It may declare that a vote secured by bribery is void, and provide that any person securing an office by bribery may be ousted therefrom, or declare what acts and omissions in office shall constitute malfeasance in office and provide for the removal of the incumbent, or provide for his removal upon his conviction of a felony committed before or after his election, for thereby he forfeits all civil rights by virtue of the constitution, or to require him to give bond for the faithful performance of his official duties. It cannot, however, deprive him of his vote, or render him ineligible to hold an elective office, if he is entitled to vote and to hold the office by the provisions of the constitution. Our corrupt practices act cannot, in my opinion, reasonably be construed simply as a regulation of the right to hold office, but, on the contrary, its clear import is to the effect as already stated; that is, it is an attempt to render an elector who is a candidate for office ineligible if he fails to include in his verified statement of election expenses each and every item paid, disbursed, or promised. Were the construction of this statute otherwise . doubtful, its meaning is made perfectly clear by section 354, the legal effect of which is to render every ballot cast for a candidate who has violated any of the provisions of the act, however slight, absolutely void, for the reason that the mere fact of such violation renders him ineligible. This is necessarily the construction to be given to this section, for otherwise the candidate receiving the next highest number of votes — that is, less than a plurality — could not be declared elected and awarded the office. Barnum v. Gilman, 27 Minn. 466, 8 N. W. 375, 38 Am. 304.